UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þ NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO þ At May 7, 2014, there were 4,883,976 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 43 Item 4 Controls and Procedures 43 PART II OTHER INFORMATION Item 1 Legal Proceedings 44 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6 Exhibits 45 Signatures 46 2 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". Community Bancorp. and Subsidiary Consolidated Balance Sheets March 31, December 31, March 31, (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $39,297,000 at 03/31/14 $38,370,000 at 12/31/13 and $42,733,000 at 03/31/13) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Deferred net loan costs Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ Interest-bearing transaction accounts Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds 0 Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 5,091,506 shares issued at 03/31/14, 5,078,707 shares issued at 12/31/13, and 5,037,828 shares issued at 03/31/13 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) ) Less: treasury stock, at cost; 210,101 shares at 03/31/14, 12/31/13 and 03/31/13 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Quarters Ended March 31, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at March 31, $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For The Quarters Ended March 31, Net income $ $ Other comprehensive gain (loss), net of tax: Unrealized holding gain (loss) on available-for-sale securities arising during the period ) Tax effect ) Other comprehensive gain (loss), net of tax ) Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements 5 Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For The Quarters Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, bank premises and equipment Provision for loan losses Deferred income tax ) ) Gain on sale of loans ) ) Loss (gain) on sale of OREO ) Gain on Trust LLC ) ) Amortization of bond premium, net Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Increase in taxes payable Increase in interest receivable ) ) Amortization of FDIC insurance assessment 0 Decrease (increase) in mortgage servicing rights ) Decrease (increase) in other assets ) Increase in cash surrender value of bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease (increase) in unamortized loan costs ) Increase (decrease) in interest payable ) Decrease in accrued expenses ) ) Increase in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Maturities, calls, pay downs and sales Purchases ) ) Proceeds from redemption of restricted equity securities 0 Decrease in limited partnership contributions payable 0 ) Increase in loans, net ) ) Capital expenditures net of proceeds from sales of bank premises and equipment ) ) Proceeds from sales of OREO Recoveries of loans charged off Net cash used in investing activities ) ) 6 Cash Flows from Financing Activities: Net decrease in demand and interest-bearing transaction accounts ) ) Net increase in money market and savings accounts Net increase in time deposits Net decrease in repurchase agreements ) ) Net increase in short-term borrowings Proceeds from long-term borrowings 0 Repayments on long-term borrowings 0 ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $ ) $ 0 Supplemental Schedule of Noncash Investing and Financing Activities: Change in unrealized gain (loss) on securities available-for-sale $ $ ) Common Shares Dividends Paid Dividends declared $ $ Increase in dividends payable attributable to dividends declared ) ) Dividends reinvested ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 Notes to Consolidated Financial Statements Note 1.Basis of Presentation and Consolidation The interim consolidated financial statements of Community Bancorp. and Subsidiary are unaudited.All significant intercompany balances and transactions have been eliminated in consolidation.In the opinion of management, all adjustments necessary for the fair presentation of the financial condition and results of operations of the Company contained herein have been made.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2013 contained in the Company's Annual Report on Form 10-K.The results of operations for the interim period are not necessarily indicative of the results of operations to be expected for the full annual period ending December 31, 2014, or for any other interim period. Note 2.Recent Accounting Developments In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-01, “Investments – Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects”. The amendments in this Update permit institutions to make accounting policy elections to account for their investments in qualified affordable housing projects using the proportional amortization method if certain conditions are met. Under the proportional amortization method, an entity amortizes the initial cost of the investment in proportion to the tax credits and other tax benefits received and recognizes the net investment performance in the income statement as a component of income tax expense (benefit). For those investments in qualified affordable housing projects not accounted for using the proportional amortization method, the ASU requires the investment to be accounted for as an equity method investment or a cost method investment. The amendments in this Update should be applied retrospectively to all periods presented. A reporting entity that uses the effective yield method to account for its investments in qualified affordable housing projects before the date of adoption may continue to apply the effective yield method for those preexisting investments. The amendments in this ASU are effective for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014.Early adoption is permitted.Management has reviewed the ASU and does not believe that it will have a material impact on the Company's consolidated financial statements. In January 2014, FASB issued ASU No. 2014-04, “Receivables – Troubled Debt Restructurings by Creditors (Sub Topic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure”. The amendments in this Update clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure.The amendments in this Update are effective for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014.Management has reviewed the ASU and does not believe that it will have a material impact on the Company's consolidated financial statements. Note 3.Earnings per Common Share Earnings per common share amounts are computed based on the weighted average number of shares of common stock issued during the period (retroactively adjusted for stock splits and stock dividends), including Dividend Reinvestment Plan shares issuable upon reinvestment of dividends declared, and reduced for shares held in treasury. The following tables illustrate the calculation for the periods ended March 31, as adjusted for the cash dividends declared on the preferred stock: For The Quarters Ended March 31, Net income, as reported $ $ Less: dividends to preferred shareholders Net income available to common shareholders $ $ Weighted average number of common shares used in calculating earnings per share Earnings per common share $ $ 8 Note 4.Investment Securities Securities available-for-sale (AFS) and held-to-maturity (HTM) as of the balance sheet dates consisted of the following: Gross Gross Amortized Unrealized Unrealized Fair Securities AFS Cost Gains Losses Value March 31, 2014 U.S. Government sponsored enterprise (GSE) debt securities $ U.S. Government securities $ December 31, 2013 U.S. GSE debt securities $ U.S. Government securities $ March 31, 2013 U.S. GSE debt securities $ U.S. Government securities $ Gross Gross Amortized Unrealized Unrealized Fair Securities HTM Cost Gains Losses Value* March 31, 2014 States and political subdivisions $ $ $
